12-327
         Zheng v. Holder
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A095 708 510
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 4th day of June, two thousand thirteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSÉ A. CABRANES,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       YOU HUI ZHENG,
14                Petitioner,
15
16                         v.                                   12-327
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Troy Nader Moslemi, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Leslie McKay,
27                                     Assistant Director; Allison Frayer,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
     1       UPON DUE CONSIDERATION of this petition for review of a

     2   Board of Immigration Appeals (“BIA”) decision, it is hereby

     3   ORDERED, ADJUDGED, AND DECREED that the petition for review

     4   is DENIED.

 5           You Hui Zheng, a native and citizen of the People’s

 6       Republic of China, seeks review of a December 29, 2011,

 7       order of the BIA affirming the March 5, 2010, decision of

 8       Immigration Judge (“IJ”) Mary Cheng denying her application

 9       for asylum, withholding of removal, and relief under the

10       Convention Against Torture (“CAT”).     In re You Hui Zheng,

11       No. A095 708 510 (B.I.A. Dec. 29, 2011), aff’g No. A095 708

12       510 (Immig. Ct. N.Y. City Mar. 5, 2010).     We assume the

13       parties’ familiarity with the underlying facts and

14       procedural history in this case.

15           Under the circumstances of this case, we have

16       considered both the IJ’s and the BIA’s opinions “for the

17       sake of completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237

18       (2d Cir. 2008).     The applicable standards of review are

19       well-established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

20       v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21           As Zheng did not allege that she was persecuted in the

22       past, she bore the burden of proving that she has a well-


                                         2
 1   founded fear or likelihood of future persecution on account

 2   of a protected ground.   Ramsameachire v. Ashcroft, 357 F.3d
3   169, 178 (2d Cir. 2004); accord 8 C.F.R. §§ 1208.13(b)(2)

 4   (asylum), 1208.16(b)(2) (withholding of removal).    Contrary

 5   to Zheng’s assertion, the agency reasonably concluded that

 6   she failed to demonstrate that her claimed fear of harm

 7   based on her illegal departure from China was on account of

 8   a protected ground.   See Saleh v. U.S. Dep’t of Justice, 962

 9 F.2d 234, 239 (2d Cir. 1992) (concluding that fear of

10   punishment for violating a generally applicable criminal

11   statute alone is not persecution on account of a protected

12   ground); see also Matter of Sibrun, 18 I&N Dec. 354, 359

13   (B.I.A. 1983) (finding that “the possibility that the

14   applicant may be subjected to criminal prosecution and

15   perhaps severe punishment as a result of his illegal

16   departure ... does not demonstrate a likelihood of

17   persecution under the [Immigration and Nationality] Act”).

18       Moreover, the agency reasonably found that the country

19   conditions evidence in the record demonstrated that Zheng’s

20   fear of persecution was not objectively reasonable, as the

21   evidence indicated that the Chinese government rarely

22   imposes fines against individuals who have departed the


                                   3
 1   country illegally and contains no report that such

 2   individuals suffer physical abuse.   See Ramsameachire, 357
3 F.3d at 178; see also Jian Xing Huang v. INS, 421 F.3d 125,

 4   129 (2d Cir. 2005) (“In the absence of solid support in the

 5   record for [petitioner’s] assertion that he will be

 6   subjected to [persecution], his fear is speculative at

 7   best”).   As a failure to establish a well-founded fear or

 8   clear probability of persecution was dispositive of Zheng’s

 9   claims for asylum and withholding of removal, we decline to

10   reach her additional challenges to the agency’s denial of

11   that relief.   See INS v. Bagamasbad, 429 U.S. 24, 25 (1976).

12   Furthermore, as Zheng’s claim for CAT relief relied on the

13   same country conditions evidence, which does not show that

14   citizens who depart China illegally face torture upon

15   return, the agency did not err in denying that relief.   See

16   Mu Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 160 (2d

17   Cir. 2005); see also Mu-Xing Wang v. Ashcroft, 320 F.3d 130,

18   143-44 (2d Cir. 2003).

19       For the foregoing reasons, the petition for review is

20   DENIED.   As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in


                                   4
1   this petition is DISMISSED as moot.    Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34.1(b).

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk




                                   5